U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI: OGC
NUMBER: 1315.07
DATE: 11/5/99
SUBJECT: Legal Activities,
Inmate

1. [PURPOSE AND SCOPE §543.10. The Bureau of Prisons affords an
inmate reasonable access to legal materials and counsel, and
reasonable opportunity to prepare legal documents. The Warden
shall establish an inmate law library, and procedures for access
to legal reference materials and to legal counsel, and for
preparation of legal documents.]
2. SUMMARY OF CHANGES. The changes include allowing the Central
Office to contact the institutions by way of BOPNet GroupWise or
memorandum, rather than Operations Memorandum, to direct the
ordering of law library materials.
The procedures for posting and maintaining Bureau and U.S. Parole
Commission Federal Register documents at institutions are revised
and streamlined. These documents will be sent via GroupWise to
staff responsible for the institution law libraries instead of
being issued by Operations Memoranda.
All references to the “Central Office Librarian” have been
changed to “Bureau’s Librarian” to reflect the Librarian’s
responsibility for providing services Bureau-wide.
The Standards Referenced have been updated to reflect the revised
American Correctional Association standards.
Finally, the required publications in Attachments A, B, and C are
updated to reflect a variety of changes including changes in name
and title, volume numbers, publishers and publishing companies,
etc. Specific changes to publications in Attachments A, B, and
C, requirements for the main, satellite camp and basic inmate law
libraries, include:
[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 1315.07
11/5/99
Page 2
a.

Additions
Manual de Pautaus, Zapp (Publicaciones Legales en Espanol,
Inc.)

b.

Out-of-Print
Military Law Reporter (Public Law Education Institute).
This publication will no longer be available but
institutions which currently have this volume should
continue to keep these volumes on the shelves.

c.

Removal and Replacements
The full-text of the Federal Sentencing Guidelines is
included in the United States Code Annotated (USCA) volumes.
Therefore, to prevent duplication and for cost containment,
the other edition of the Federal Sentencing Guidelines
published by West Group has been removed.
Shepard’s Federal 2d Citations and Federal Supplement
Citations has been combined into one publication, the
Shepard’s Federal Citations (Lexis Law Publishing).
You and the Law has been replaced with ABA’s Family Legal
Guide (Publications International Ltd).
Ballentine’s Law Dictionary has been replaced with Black’s
Law Dictionary.

d.

Clarifications
When single volumes of the USCA are purchased, the pamphlet
volumes are not included. To indicate this, a notation has
been added after the USCA titles in Attachments B and C for
Satellite Camp and Basic Inmate Law Libraries, respectively.
The Maryland Reporter and Atlantic 2d Reporter are the only
required legal publications for state case law that are
provided. The publisher only makes available DC case law in
print format through their regional reporter - Atlantic 2d
Reporter, which also contains case law for other states in
that region.
The Bureau is not mandated to provide state case law and
other state legal materials.

3. PROGRAM OBJECTIVES.
are:

The expected results of this program

PS 1315.07
11/5/99
Page 3
a. Inmates will have reasonable access to legal materials for
preparation of legal documents.
b. Inmates will have reasonable opportunity to prepare their
legal documents.
c. Inmates and staff will be able to make oaths and
affirmations and have them witnessed by institution case
managers, as authorized by 18 U.S.C. § 4004.
4.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 1315.06

b.

Inmate Legal Activities (3/3/97)

Directives Referenced
PS 1350.02
PS 2100.03
PS 4500.04
PS 5264.06
PS 5265.11
PS 5266.08
PS 5270.07
PS 5580.05

Acceptance of Donations (6/29/98)
Budget Execution Manual (8/4/95)
Trust Fund/Warehouse/Laundry Manual
(12/15/95)
Telephone Regulations for Inmates (12/22/95)
Correspondence (7/9/99)
Publications, Incoming (8/20/97)
Discipline and Special Housing Units
(12/29/87)
Inmate Personal Property (9/30/96)

c. Rules cited in this Program Statement are contained in
28 CFR §543.10 through §543.16.
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4256, 3-4257, 3-4261, 3-4262,
3-4263, 3-4264, 3-4442, 3-4447
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-3D-18, 3D-23, 3E-01,
3E-02, 3E-03, 5D-12
c. American Correctional Association 3rd Edition Standards for
Boot Camp Programs: 1-ABC-3D-03
d. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-5F-01

PS 1315.07
11/5/99
Page 4
6.

LAW LIBRARIES

a. Main Law Libraries. Each Warden must establish a main law
library containing the materials listed in the Required Main Law
Library Materials (Attachment A), unless an item is out of print.
Institutions must replace any misplaced or destroyed volumes
within a reasonable time after staff become aware of the loss in
any Bureau Law Library.
b. Satellite Camp Law Libraries. Each institution with a
Satellite Camp must establish, at a minimum, a modified basic law
library in the Satellite Camp that contains the materials listed
in the Required Materials for Satellite Camp Law Libraries
(Attachment B), unless an item is out of print.
Multiple copies are required for certain materials listed in
Attachment B; however, Supervisors of Education may use their
discretion in lending duplicate resources to other inmate law
libraries.
For inventory and program review purposes, however, such
materials are considered to be in the Satellite Camp law library.
c. Basic Law Libraries. A basic law library must contain the
materials listed in the Required Materials for Basic Law
Libraries (Attachment C), unless an item is out of print.
d. New Law Libraries. New institutions, or existing
institutions constructing new housing units, must use start-up
funds to purchase required law library materials (including the
first annual subscription to the Criminal Law Reporter.)
The Bureau’s Librarian may be consulted for assistance with
ordering publications.
e. Adding or Upgrading Law Libraries. The Warden may request
a basic law library be established when physical restrictions or
inmate assignments prevent adequate access to the main law
library.
Any request for an additional basic law library in an existing
institution, or an upgrade to a main law library, is to be
presented to the Regional Counsel for recommendation and
forwarded to the General Counsel for a decision.
f. Damaged Law Libraries. Requests for replacement funding
for missing or damaged books due to institution disturbances or
natural causes should be forwarded to the Regional Director.

PS 1315.07
11/5/99
Page 5
7.

MAINTENANCE OF LAW LIBRARIES

a. The Central Office will fund the periodic updates of
required law library materials and all new additions which are
deemed necessary for one or more law libraries. Ordinarily, each
institution must order its own publications.
The Central Office will notify institutions either by way of
memoranda or GroupWise of:





the publications required,
the publishers and addresses for ordering the
publications,
the prices of the publications, and
funding information.

b. The Supervisor of Education is to process new purchase
requirements within 30 days of receipt of such notice and forward
a copy of all orders charged to Accounting Classification Code
(Actclass) FP090022G2, to the Bureau Librarian in the Central
Office.
c. Maintenance of the materials is the institution's
responsibility. Materials that have been lost or damaged must be
replaced with institution funding. The Bureau Librarian may be
consulted to help order replacements. Law books which are not
required for all libraries may be added to an institution's law
library collection under the following circumstances:
(1) Pursuant to the Program Statement on Acceptance of
Donations, an inmate may donate an unwanted personally-owned law
book to the law library; however, staff may decline such a gift.
If there is a question about whether to accept a particular
volume, the Regional Counsel and Ethics Officer may be consulted.
Donated materials, if lost or damaged, may not be replaced
by the institution or the Central Office.
(2) If a person other than an inmate offers a donation to
the institution law library collection, it may be accepted
pursuant to the Program Statement on Acceptance of Donations.
The Regional Counsel and Ethics Officer may be consulted about an
appropriate response to the offer.
(3) State officials are responsible for providing state
legal assistance and/or state legal materials to state inmates
transferred to Federal custody. Staff may not interfere in an
inmate's attempts to obtain such assistance or materials.

PS 1315.07
11/5/99
Page 6
If state correctional officials elect to provide state legal
materials for their inmates, the institution will suggest the
manner in which such materials should be provided. The Regional
Counsel must be notified if questions arise.
d. In June and December of each year, the Education Branch,
Central Office will provide each Supervisor of Education an
inventory checklist of required law library publications. Within
30 days of receipt, each Supervisor of Education must inventory
each institution law library and list all missing or severely
damaged materials on the checklist's discrepancy sheet.
Missing or severely damaged publications must be replaced using
institution funds. One copy of the institution's completed
inventory must be kept at the institution and one copy of the
discrepancy sheet sent to the Central Office Education
Administrator, the Regional Education Administrator, and the
Regional Counsel.
e. Each institution must set aside a sufficiently large room
where law library books will be kept to allow inmates the
opportunity to work at tables without the need for removing the
materials.
Each Reporter volume becomes a permanent part of the library
collection. Therefore, the site for the law library should allow
for the expanding nature of the collection.
f. Ordinarily, the Supervisor of Education is responsible for
supervising the law library's upkeep and operation. Since legal
materials are expensive, supervision of law library areas must be
provided as necessary to protect the materials.
The Reporter and other statutory materials and case reporters
are frequently updated, and correct placement of supplements and
pocket parts is important. Out-of-date supplements and other
outdated materials are to be disposed of when updated materials
are received.
g. Institution copying equipment may be made available to
reproduce materials needed for research outside the library area.
When this is done, procedures should be established for an inmate
to request a reasonable amount of reproduced material. It is
suggested that the request form contain a space for the inmate to
indicate why the material is needed outside the time that is made
available in the library.

PS 1315.07
11/5/99
Page 7
By providing enough hours for library usage and by making
copying equipment available when possible, destruction and theft
of legal materials should be reduced. Institutions may provide
copy vending machines for inmate use.
8. MILITARY LAW MATERIALS. Several military law materials (see
Attachment A) must be provided in the main law libraries at each
institution.
a. Nine circulating sets of the Military Justice Reporter are
available through the Bureau’s Librarian in the Central Office.
(1) Upon receiving the Reporter, the Supervisor of
Education will place the set in the institution's main law
library.
(2) The Supervisor of Education must ensure that the
requesting inmate is notified promptly that the Reporter is
available. If that inmate does not have access to the main law
library, the volumes are to be made available by alternative
means, such as through a basic law library.
(3) An inmate may not maintain the materials in his or her
cell or as personal property.
(4) The Bureau’s Librarian will fill requests for
circulating sets in the order received in the Central Office.
If requests exceed the number of circulating sets, the
Librarian will notify the Supervisor of Education that the
provided set will be withdrawn after 90 days. Ordinarily, this
notification is given to the institution which has had a set the
longest period of time.
The Supervisor of Education must place a notice to this
effect with the set so that interested inmates are advised of the
time period during which the set is available.
b. In addition to the nine circulating sets, a tenth set of
the Reporter will remain in the Central Office Library and will
not circulate. The Central Office Librarian must also maintain a
single reference copy of Court-Martial Reports.
(Note: This is a different publication than the
Court-Martial Reports Index and Citator.)

PS 1315.07
11/5/99
Page 8
(1) An inmate may request copies of specific cases from
either the Military Justice Reporter or Court-Martial Reports by
submitting a written request to the institution's Supervisor of
Education. The inmate's request must include case citations
sufficient to permit identification.
(2) Ordinarily, the Supervisor of Education must respond to
the request within five work days of receipt by forwarding the
request (BOPNet GroupWise may be used) to the Bureau Librarian,
with a notation of the date that the request was received.
(3) The Bureau Librarian must forward a copy of the
requested cases to the Supervisor of Education ordinarily within
five work days, but no later than 21 calendar days, from the date
the request was received.
(4) Upon receiving the requested material, the Supervisor
of Education must have the material placed in the institution's
main law library (or other place he or she finds suitable) for
use by the requesting inmate and other interested inmates.
The Supervisor of Education is to ensure that the requesting
inmate is notified promptly that the requested cases are
available.
(5) The inmate may not maintain the requested material in
his or her cell or as personal property unless the inmate pays
for a copy of the materials under the institution's established
procedures for copying legal materials.
9. FEDERAL REGISTER MATERIALS. Federal Register documents
(specifically, final rules, proposed rules, interim rules, and
certain notices) pertaining to the Bureau and to the U.S. Parole
Commission are to be maintained in the institution’s inmate law
libraries. Maintaining these documents in the inmate law
libraries is intended to ensure that inmates have the opportunity
to participate in the rulemaking process.
a. The Rules Administrator in the Office of General Counsel is
to distribute these Federal Register documents to all institution
Education Supervisors via GroupWise attachments. The Rules
Administrator is to include in a second attachment, a List of
Federal Register Documents available in the inmate law library.
Ordinarily, proposed rules and interim rules will be listed
until such time as the Bureau issues a final rule document in the
matter. Final rules will be listed until the rules become
available in the annual revision of title 28 of the Code of
Federal Regulations.

PS 1315.07
11/5/99
Page 9
b. The Education Supervisor must distribute the attachments
(either on paper or via GroupWise) to staff responsible for the
institution’s inmate law libraries. Staff assigned to the
institution law libraries are to maintain paper copies of the
Federal Register documents along with the most recent copy of the
List of Federal Register Documents.
c. The Education Supervisor must forward a copy of the most
recent List of Federal Register Documents to institution Unit
Managers for posting on inmate bulletin boards. The List of
Federal Register Documents serves to notify inmates that the
documents are available in the inmate law libraries.
d. The Education Supervisor must provide a copy to the
President of the local union of any of these Federal Register
documents pertaining to the Bureau. Union representatives may
send comments on proposed or interim rules as members of the
public directly to the Rules Administrator.
e. The Education Supervisor must also ensure that a copy of
each Federal Register document is posted on at least one
centrally located staff bulletin board. Staff may send comments
on proposed or interim rules as members of the public directly to
the Rules Administrator, and need not send such comments through
the normal “chain of command.”
10.

[LEGAL RESEARCH AND PREPARATION OF LEGAL DOCUMENTS §543.11

a. The Warden shall make materials in the inmate law library
available whenever practical, including evening and weekend
hours. The Warden shall allow an inmate a reasonable amount of
time, ordinarily during the inmate's leisure time (that is, when
the inmate is not participating in a scheduled program or work
assignment), to do legal research and to prepare legal documents.
Where practical, the Warden shall allow preparation of documents
in living quarters during an inmate's leisure time.
b. The Warden shall periodically ensure that materials in each
inmate law library are kept intact and that lost or damaged
materials are replaced.
c. Staff shall advise an inmate of rules and local procedures
governing use of the inmate law library. Unauthorized possession
of library materials by an inmate constitutes a prohibited act,
generally warranting disciplinary action (see part 541 of this
chapter).]
Part 541 refers to the Program Statement on Inmate Discipline
and Special Housing Units.

PS 1315.07
11/5/99
Page 10
[d. An inmate’s legal materials include but are not limited to
the inmate’s pleadings and documents (such as a pre-sentence
report) that have been filed in court or with another judicial or
administrative body, drafts of pleadings to be submitted by the
inmate to a court or with other judicial or administrative body
which contain the inmate’s name and/or case caption prominently
displayed on the first page, documents pertaining to an inmate’s
administrative case, photocopies of legal reference materials,
and legal reference materials which are not available in the
institution main law library (or basic law library in a satellite
camp).]
Staff must consult with Regional Counsel if there is any
question whether certain items qualify as legal materials.
[(1) An inmate may solicit or purchase legal materials from
outside the institution. The inmate may receive the legal
materials in accordance with the provisions on incoming
publications or correspondence (see 28 CFR part 540, subparts B
and F) or through an authorized attorney visit from a retained
attorney. The legal materials are subject to inspection and may
be read or copied unless they are received through an authorized
attorney visit from a retained attorney or are properly sent as
special mail (for example, mail from a court or from an
attorney), in which case they may be inspected for contraband or
for the purpose of verifying that the mail qualifies as special
mail.]
28 CFR part 540, subparts B and F refer to the Program
Statements on Correspondence and Incoming Publications
respectively.
[(2) Staff may allow an inmate to possess those legal
materials which are necessary for the inmate’s own legal actions.
Staff may also allow an inmate to possess the legal materials of
another inmate subject to the limitations of paragraph (f)(2) of
this section. The Warden may limit the amount of legal materials
an inmate may accumulate for security or housekeeping reasons.]
To ensure that legal materials do not become a security or
housekeeping hazard (e.g., fire, sanitation), each institution
may establish a limit on the amount of, and storage location for
legal materials in the inmate’s living area.

PS 1315.07
11/5/99
Page 11
The amount of storage space provided for legal materials
depends upon the total storage space available. Ordinarily, the
amount may not be restricted below three cubic feet per inmate.
In a segregation or detention area, the amount ordinarily may not
be restricted below one cubic foot per inmate.
Alternate storage areas may be provided only for storing
excess legal materials. The Regional Counsel may be consulted if
there is a question as to the need for bulky or excess legal
material, or if there is any question regarding the applicability
of the legal materials to the inmate’s own legal actions.
[e. An inmate is responsible for submitting his documents to
court. Institution staff who are authorized to administer oaths
shall be available to provide necessary witnessing of these
documents, as requested by inmates and at times scheduled by
staff.
See Section 16 for further instructions on administering oaths
and acknowledgments.
f. (1) Except as provided for in paragraph f.(4) of this
section, an inmate may assist another inmate in the same
institution during his or her leisure time (as defined in
paragraph a. of this section) with legal research and the
preparation of legal documents for submission to a court or other
judicial body.]
Any assistance offered by one inmate to another is
voluntary. An inmate is not entitled to assistance from any
specific inmate. Because no inmate may conduct a business, the
assisting inmate may not receive compensation. The assisting
inmate shall not be provided any privileges ordinarily afforded
to attorneys or paralegals, clerks, and legal assistants, even if
the inmate was an attorney before his or her incarceration.
Inmates who are in different institutions are prohibited
from providing legal assistance to each other except to the
extent that they may be allowed to correspond with each other
about legal matters. For example, immediate family members or
co-defendants or co-plaintiffs may receive approval to exchange
correspondence (see the Program Statement on Correspondence).
Inmates who are allowed to exchange correspondence may
choose to include legal material pertinent to their joint action
in their correspondence. Enclosed legal material, however, is
subject to inspection and can be read or copied.

PS 1315.07
11/5/99
Page 12
Legal material which co-defendants or co-plaintiffs receive
through special mail or from an attorney through an attorney
visit is subject to inspection for contraband or qualification as
special mail only, and may not be read or copied.
[(2) Except as provided for in paragraph f.(4) of this
section, an inmate may possess another inmate’s legal materials
while assisting the other inmate in the institution’s main law
library and in another location if the Warden so designates.
(a) The assisting inmate may not remove another inmate’s
legal materials, including copies of the legal materials, from
the law library or other designated location. An assisting
inmate is permitted to make handwritten notes and to remove those
notes from the library or other designated location if the notes
do not contain a case caption or document title or the name(s) of
any inmate(s). The assisting inmate may also develop and possess
handwritten drafts of pleadings, so long as the draft pleadings
do not contain a case caption or document title or the name(s) of
any inmate(s). These notes and drafts are not considered to be
the assisting inmate’s legal property, and when the assisting
inmate has these documents outside the law library or other
designated location, they are subject to the property limitations
in § 553.11(a) of this chapter.]
§553.11(a) refers to the Program Statement on Inmate
Personal Property.
[(b) Although the inmate being assisted need not remain
present in the law library or other designated location while the
assistance is being rendered, that inmate is responsible for
providing and retrieving his or her legal materials from the
library or other designated location. Ordinarily, the inmate
must provide and retrieve his or her legal materials during his
or her leisure time. An inmate with an imminent court deadline
may request a brief absence from a scheduled program or work
assignment in order to provide or retrieve legal materials from
an assisting inmate.]
The law library is the most appropriate location for
allowing inmates to assist one another with legal matters
however, the Warden may choose to designate additional locations.
Where it is difficult to use the institution’s main law
library (for example, at a medical facility, a metropolitan
detention center, a metropolitan correctional center, an
administration maximum security facility, an administrative high
security level institution, or in a special housing unit,

PS 1315.07
11/5/99
Page 13
pretrial unit, or holdover unit), the Warden should designate
another location. The need for institution security, good order,
or discipline, however, may prevent the use of another location.
The inmate being assisted must bring his or her legal
materials to the law library or other designated location to
provide them to the assisting inmate. The assisting inmate may
not remove the legal materials from the law library or other
designated location.
Legal materials left unattended in the law library or
other designated location may be disposed of as nuisance
contraband or returned by staff to the owner. Staff are to
consult with institution legal staff or Regional Counsel if they
have a question about who owns the legal materials.
[(3) The Warden may give special consideration to the legal
needs of inmates in mental health seclusion status in federal
medical centers or to inmates in controlled housing.
(4) The Warden at any institution may impose limitations on
an inmate’s assistance to another inmate in the interest of
institution security, good order, or discipline.]
For reasons of security, inmates in an administrative
institution or unit or in a special housing unit have limited
access to other inmates on those units and no access to general
population inmates. Legal assistance under Section 10 of this
Program Statement remains available for such inmates.
[g. The institution staff shall, upon an inmate's request and
at times scheduled by staff, duplicate legal documents if the
inmate demonstrates that more than one copy must be submitted to
court and that the duplication cannot be accomplished by use of
carbon paper. The inmate shall bear the cost, and the
duplication shall be done so as not to interfere with regular
institution operations. Staff may waive the cost if the inmate
is without funds or if the material to be duplicated is minimal,
and the inmate's requests for duplication are not large or
excessive.]
To prevent abuses of this provision (e.g., inmate shows a
pattern of depleting his or her commissary funds prior to
requesting duplication of legal documents), the Warden may impose
restrictions on the provisions of this subsection. In such
cases, staff may request that the inmate complete the appropriate
form for reimbursement (BP-CMS-21/24) for the amount of legal
copies received at government expense. Commissary staff will

PS 1315.07
11/5/99
Page 14
hold the BP-CMS-21/24 form and charge the reimbursement against
the inmate's account as soon as the inmate has funds (see the
Trust Fund/Warehouse/Laundry Manual.)
[h. Unless clearly impractical, the Warden shall allow an
inmate preparing legal documents to use a typewriter, or if the
inmate cannot type, to have another inmate type his documents.
The Warden may allow the inmate to hire a public stenographer to
type documents outside the institution, but the institution may
not assume the expense of hiring the public stenographer. Staff
shall advise the inmate of any delay in the typing of which they
have received notice from the stenographer.
i. The Warden shall give special time allowance for research
and preparation of documents to an inmate who demonstrates a
requirement to meet an imminent court deadline. Otherwise, each
inmate shall continue his regular institutional activities
without undue disruption by legal activities.]
Inmates who request time to do legal research and preparation
for filing legal documents during their regularly scheduled work
time may be required to do so first during all available leisure
time. When such requests are made, staff may also authorize the
inmate to work reduced hours. For example, an inmate may be
allowed mornings to do legal research, work in the afternoons,
and then use evenings for further research. The Regional Counsel
may be consulted regarding such arrangements.
[j. With consideration of the needs of other inmates and the
availability of staff and other resources, the Warden shall
provide an inmate confined in disciplinary segregation or
administrative detention a means of access to legal materials,
along with an opportunity to prepare legal documents. The Warden
shall allow an inmate in segregation or detention a reasonable
amount of personal legal materials. In no case shall the amount
of personal legal materials be such as to pose a fire,
sanitation, security, or housekeeping hazard.]
A reasonable amount of personal legal material in segregation
or detention is approximately one cubic foot. Greater amounts
may be allowed when an inmate has an imminent court deadline.
The Regional Counsel should be consulted before accumulation of
legal materials is limited for housekeeping reasons.

PS 1315.07
11/5/99
Page 15
11.

[RETENTION OF ATTORNEYS §543.12

a. The Warden shall allow an inmate to contact and retain
attorneys. With the written consent of the inmate, staff may
advise an attorney of the inmate's available funds. Staff may
not interfere with selection and retention of attorneys if the
inmate has attained majority and is mentally competent. If the
inmate is a mental incompetent or a minor, the Warden shall refer
to the inmate's guardian or to the appropriate court all matters
concerning the retention and payment of attorneys.]
The Warden must ensure that a list of legal resources
(including attorneys acting pro bono or through an established
legal aid program at the institution) is made available.
[b. The Bureau of Prisons may not act as guarantor or
collector of fees. As to correspondence with attorneys and
telephone calls to attorneys, see part 540 of this chapter.]
Part 540 refers to the Program Statement on Correspondence and
the Program Statement on Telephone Regulations for Inmates.
12.

[VISITS BY ATTORNEYS §543.13

a. The Warden shall, under the conditions of this section,
permit visits by the retained, appointed, or prospective attorney
of an inmate or by an attorney who wishes to interview an inmate
as a witness.
b. The Warden generally may not limit the frequency of
attorney visits since the number of visits necessary is dependent
upon the nature and urgency of the legal problems involved. The
Warden shall set the time and place for visits, which ordinarily
take place during regular visiting hours. Attorney visits shall
take place in a private conference room, if available, or in a
regular visiting room in an area and at a time designed to allow
a degree of privacy. The Warden may make exceptions according to
local conditions or for an emergency situation demonstrated by
the inmate or visiting attorney.]
To the extent practicable, staff are to provide an area for
attorney-client visits that ensures their conversation has a high
degree of privacy.
[c. The attorney shall make an advance appointment for the
visit through the Warden prior to each visit; however, the Warden
shall make every effort to arrange for a visit when prior
notification is not practical.

PS 1315.07
11/5/99
Page 16
d. The Warden may require an attorney to indicate where he is
licensed as an attorney and how that fact may be verified. Prior
to each appointment or visit, the Warden shall require each
attorney to identify himself and to confirm that he wishes to
visit an inmate who has requested his visit or whom he represents
or whom he wishes to interview as a witness. The Warden may not
ask the attorney to state the subject matter of the lawsuit or
interview. If there is any question about the identity of the
visitor or his qualification as an attorney in good standing, the
Warden shall refer the matter to the Regional Counsel.
e. Staff may not subject visits between an attorney and an
inmate to auditory supervision. The Warden may permit tape
recordings to be used by an attorney during the course of a visit
only if the attorney states in writing in advance of the
interview that the sole purpose of the recording is to facilitate
the attorney-client or attorney-witness relationship.]
Ordinarily, the use of any other electronic device (for
example, videotape recorders or computers) are not to be
permitted. The Warden may permit such use, however, if it is
shown that such use is absolutely essential to facilitate the
attorney-client relationship, and such use would not be
inconsistent with the institution's maintenance of security, good
order, or discipline. The Visiting Attorney Statement
(BP-S241.013) is a sample of a statement which institution staff
may reproduce locally.
[f. The Warden may, at any time, subject an attorney to a
search of his person and belongings for the purpose of
ascertaining if contraband is present, as a condition of visiting
an inmate.]
Procedures for the exchange of legal documents in the visiting
room should be placed either in an Institution Supplement on
Legal Activities or in the required Institution Supplement on
Visiting.
13. [LIMITATION OR DENIAL OF ATTORNEY VISITS AND CORRESPONDENCE
§543.14
a. An act by an attorney which violates Bureau regulations or
institution guidelines and which threatens the security, good
order, or discipline of the institution is grounds for limitation

PS 1315.07
11/5/99
Page 17
or denial by the Warden of the attorney's privileged visitation
and correspondence rights. Acts by an attorney which may warrant
such limitation or denial include, for example, the following:
(1) A false statement as to the attorney's identity or
qualifications;
(2) A plan, attempt, or act to introduce contraband into
the institution;
(3) A conspiracy to commit, an attempt to commit, or the
actual commission of an act of violence within an institution;
and
(4) Encouraging an inmate to violate the law, Bureau of
Prisons rules, or local implementing guidelines.
b. Unless the breach of regulations is extreme or repeated,
limitation rather than a denial of visitation or correspondence
rights is proper, especially where the inmate is represented by
the attorney and is confronted with a court deadline. For
example, the Warden may subject an attorney to a search of his
person and belongings or may permit the attorney only
non-privileged correspondence. The Warden shall also consider
referral of the matter to the state agency regulating the
attorney's professional conduct.]
The Warden must consult with the Regional Counsel before taking
action under this subsection.
[c. An act by an inmate in violation of Bureau regulations or
institution guidelines warrants a limitation by the Warden of the
inmate's correspondence or visiting rights with attorneys only if
necessary to protect institution security, good order, or
discipline. The Warden may not deny correspondence or visiting
rights with attorneys generally.]
The Warden must consult with the Regional Counsel before taking
action under this subsection.
[d. The attorney may appeal any limitation or denial by the
Warden of attorney visits or correspondence rights to the
Regional Director. The inmate affected may appeal through the
Administrative Remedy Procedures.]

PS 1315.07
11/5/99
Page 18
14.

[LEGAL AID PROGRAM §543.15

a. A legal aid program which is funded or approved by the
Bureau is expected to provide a broad range of legal assistance
to inmates. Staff shall allow these programs generally to
operate with the same independence as privately retained
attorneys. The Warden shall refer a request or decision to
terminate or restrict a program, or individual participants in a
program, to the Regional Counsel.
b. In order to promote the inmate-program relationship, the
Warden shall give those students or legal assistants working in
legal aid programs the same status as attorneys with respect to
visiting and correspondence except where specific exceptions are
made in this section and in part 540 of this chapter.]
Part 540 refers to the Program Statement on Correspondence.
[c. An attorney or law school professor shall supervise
students and legal assistants participating in the program. The
supervisor shall provide the Warden with a signed statement
accepting professional responsibility for acts of each student or
legal assistant affecting the institution. The Warden may
require each student or legal assistant to complete and sign a
personal history statement and a pledge to abide by Bureau
regulations and institution guidelines. If necessary to maintain
security or good order in the institution, the Warden may
prohibit a student or legal assistant from visiting or
corresponding with an inmate.]
When an attorney requests that a student or legal assistant be
allowed to correspond or visit an inmate, staff ordinarily should
confirm the request by completing the Paralegal or Legal
Assistant Confirmation (BP-S242.013). This confirmation should
be given or sent to the supervising attorney, along with the
Application to Enter Institution as Representative (BP-S243.013).
The Warden may require each student or legal assistant to
complete a BP-S243.013. The form may be reproduced locally.
The Warden must consult with the Regional Counsel if there is a
question regarding the qualifications of a participant before a
final determination is made, or on any recommendation or decision
to limit or prohibit a student or legal assistant.

PS 1315.07
11/5/99
Page 19
15.

[OTHER PARALEGALS, CLERKS, AND LEGAL ASSISTANTS §543.16

a. The Bureau of Prisons recognizes the use of assistants by
attorneys to perform legal tasks and, with proper controls and
exceptions enumerated in this section and in part 540 of this
chapter, accords such assistants the same status as attorneys
with respect to visiting and correspondence.]
Part 540 refers to the Program Statement on Correspondence.
The special visiting/correspondence status accorded to
paralegals, clerks, and legal assistants depends upon an ongoing,
supervisory relationship with an attorney on an approved
visiting/correspondence list. Absent any current supervisory
relationship, such persons may only receive social visiting or
general correspondence privileges.
A request by a paralegal, law clerk, or legal assistant for
social visiting/general correspondence privileges must be
evaluated and considered on the same basis as requests from nonlegal persons.
The Warden must consult with the Regional Counsel if there is a
question regarding the status of such persons before making a
final determination, or any recommendation or decision to limit
or prohibit the visiting/correspondence privileges of such
persons.
[b. The attorney who employs an assistant and who wishes the
assistant to visit or correspond with an inmate on legal matters
shall provide the Warden with a signed statement including:
(1) Certification of the assistant's ability to perform in
this role and awareness of the responsibility of this position;
(2)

A pledge to supervise the assistant's activities; and

(3) Acceptance of personal and professional responsibility
for all acts of the assistant which may affect the institution,
its inmates, and staff. The Warden may require each assistant to
fill out and sign a personal history statement and a pledge to
abide by Bureau regulations and institution guidelines. If
necessary to maintain security or good order in the institution,
the Warden may prohibit a legal assistant from visiting or
corresponding with an inmate.]
The Warden may require each paralegal, clerk, or legal
assistant to complete a BP-S243.013.

PS 1315.07
11/5/99
Page 20
16. ADMINISTERING OATHS AND ACKNOWLEDGMENTS. 28 U.S.C. § 1746
provides that an unsworn declaration under penalty of perjury may
be used with "like force and effect" as a sworn declaration,
verification, certification, statement, oath, or affidavit, when
such action is required by any law, rule, regulation, order, or
requirement of the United States. Exceptions specified in the
statute are a deposition, an oath of office, and an oath required
to be taken before a specified official other than a notary
public.
Since most documents inmates sign are pursuant to a United States
law, rule, or regulation, a sworn oath is often not required.
When an unsworn declaration is not sufficient, 18 U.S.C. § 4004
authorizes specified Bureau staff to administer oaths and take
acknowledgments of officers, employees, and inmates. Thus, while
state and local laws may often refer only to a notary public (or
similar officials) because they are the only officials authorized
by state law to administer oaths and witness signatures, Federal
law also authorizes certain Bureau officials to perform such
functions in Federal prisons.
a. Unsworn Declarations. Other than for the exceptions cited
above, staff need not administer oaths and witness inmate
signatures on any documents to be filed in Federal courts or with
Federal agencies, unless directly instructed to do so by the
Court or agency. Inmates may make their own unsworn declaration
on such documents by placing the following paragraph at the end
of the document:
"I declare (or certify, verify or state), under penalty of
perjury, that the foregoing is true and correct. Executed
on (date)."

(Signature)
b. Oaths. Unsworn declarations are not legally sufficient for
declarations on depositions, for oaths of office, or for oaths
required to be taken before an official other than a notary

PS 1315.07
11/5/99
Page 21
public. In addition, documents for submission to state courts
and state agencies may require a sworn declaration. For such
documents, it is Bureau policy to administer oaths prior to
witnessing the signatures of persons executing these documents.
(1)

Administering Oaths.

Title 18 U.S.C. § 4004 provides:

"The wardens and superintendents, associate wardens and
superintendents, chief clerks, and record clerks, of Federal
penal or correctional institutions, may administer oaths to
and take acknowledgments of officers, employees, and inmates
of such institutions, but shall not demand or accept any fee
or compensation therefor."
For the purpose of this Program Statement, institution Case
Managers are considered to be chief clerks.
The person giving the oath must face the oath administrator
and raise his or her right hand while the administrator states:
You do solemnly, sincerely, and truly swear that the various
matters and things set forth in this paper which you are
about to sign before me are true, and that you do this under
the pains and penalties of perjury.
After receiving the affirmative answer, the proper stamp is
to be affixed in the necessary places, and the paper(s) duly
signed by parties in the places provided.
(2) Administering Affirmations. Affirmations are to be
offered for individuals who cannot or do not wish to swear or
take oaths.
The person giving the affirmation must face the affirmation
administrator and raise his or her right hand while the
administrator states:
You do solemnly, sincerely, and truly affirm and declare
that the various matters and things set forth in this paper
which you are about to sign before me are true, and that you
do this under the pains and penalties of perjury.
After receiving the affirmative answer, the proper stamp is
to be affixed in the necessary places, and the paper(s) duly
signed by parties in the places provided.

PS 1315.07
11/5/99
Page 22
(3) Stamps.
stamps used:

The following shall be the wording of the

(name)
,
(title)
Authorized by the Act of July 7, 1955, as amended, to
administer oaths (18 U.S.C. § 4004).

,

(4) Validity of Witnessing. Any document witnessed without
the initiator's taking the oath or affirmation may be invalid.
The witnessing of a person's signature in no way is a
representation by the witness as to the validity of the material
or its contents, but is an indication that the document has been
signed by the individual whose signature appears thereon.
c. Staff Responsibility. Each Warden will assign an employee
to instruct appropriate personnel in the proper procedures to
follow in witnessing signatures and in giving affirmations. Each
person issued a stamp is responsible for its control and
safekeeping, so it will not be available to unauthorized persons.

/s/
Kathleen Hawk Sawyer
Director

PS 1315.07
11/5/99
Attachment A, Page 1
REQUIRED MAIN LAW LIBRARY MATERIALS
1.

REPORTERS:
a. United States Supreme Court Reports (Lawyers' Edition
2d Series), Volume 4-26, 37-present (Lexis Law Publishing
Co.) (New institutions should order Volumes 4 - present).
b. Supreme Court Reporter, Volumes 91 - 93A (West Group)
(New institutions do not order.)
c. Decisions of the United States Supreme Court, 1964 present (Lexis Law Publishing Co.).
d. Federal Reporter, 2d Series, Volumes 267 - 999 (West
Group).
e. Federal Reporter, 3d Series, Volumes 1 - present (West
Group).
f. Federal Supplement, Volumes 173 - present (West Group).
g. Maryland Reporter, volumes 91 - present (contains
District of Columbia Court of Appeals cases that are also
published in the Atlantic 2nd Reporter) (West Group).
h. Military Justice Reporter, Volume 36 No. 1 - present
(West Group) (new institutions should order complete set).
i. Criminal Law Reporter (new institutions purchase first
annual subscription; subsequent subscriptions ordered by
Central Office) (BNA).

2.

STATUTES:
a. United States Code Annotated, complete set (West Group).
b. United States Constitution, including Amendments (West
Group).
c. District of Columbia Code Annotated, complete set (Michie
Publishing Co.).

3.

RULES:
a. Federal Civil Judicial Procedures & Rules (West Group).
b. Federal Criminal Code & Rules (West Group).
c. Military Rules of Evidence Manual, Saltzburg, Schinasi &

PS 1315.07
11/5/99
Attachment A, Page 2
Schlueter (Michie Publishing Co.).
4.

REGULATIONS:
a. Title 8 of the Code of Federal Regulations
(U.S. Government Printing Office).
b. Title 21 of the Code of Federal Regulations, chapter II,
Part 1300 to end (U.S. Government Printing Office).
c. Title 28 of the Code of Federal Regulations
(U.S. Government Printing Office).

5.

PROGRAM STATEMENTS:
a. All current Bureau of Prisons Program Statements which
contain rules codified in Chapters III or V of Title 28 of
the Code of Federal Regulations.
b. Any other Program Statement or Institution Supplement
that the Warden may deem to be of interest to the inmate
population, except for those documents that are restricted.

6.

OTHER MATERIALS:
a. American Jurisprudence 2d edition, complete set.
(West Group).
b. Black's Law Dictionary (West Group).
c. Complete Manual of Criminal Forms, Bailey and Rothblatt
(West Group).
d. Constitutional Rights of Prisoners, Palmer (Anderson
Publishing Co.).
e. Law of Sentencing, Corrections and Prisoners' Rights,
Krantz (West Group).
f. Criminal Practice Institute Trial Manual, two volumes
(Public Defenders Service).
g. Criminal Procedure in a Nutshell, Israel and LaFave
(West Group).
h. Court Martial Reports Index and Citator, (Loaned by
Central Office Library).

PS 1315.07
11/5/99
Attachment A, Page 3
i. Federal Habeas Corpus Practice and Procedure, Liebman and
Hertz (Michie Publishing Co.) (all volumes and supplements).
j. Immigration Law and Procedure, Gordon and Gordon (one
volume) (Matthew Bender Publishing Co.).
k. Legal Research in a Nutshell, Cohen and Kent
(West Group).
l. Legal Research and Writing: Some Starting Points, Statsky
(West Group).
m. Manual de Pautaus, Zapp (Publicaciones Legales en
Espanol, Inc.).
n. Manual for Courts-Martial, 1995, United States
(U.S. Government Printing Office).
o. Manual for Prison Law Libraries, Werner (Rothman
Publishing Co.).
p. Military Criminal Justice: Practice and Procedure,
Schlueter, 1982 Edition and Supplements (Michie Publishing
Co.).
q. Military Justice Digest (West Group).
r. Modern Criminal Procedure, Israel and Kamisar
(West Group).
s. Prisoners' Assistance Directory (The National Prison
Project)
t. Shepard’s, for District of Columbia (Shepard's).
u. Shepard's United States Citations (Shepard's).
v. Shepard's Federal Citations (Shepard's).
w. Spanish/English Law Dictionary, Solis (West Group).
x. United States Supreme Court Digest Annotated
(complete set) (Lexis Law Publishing Co.).
y. ABA’s Family Legal Guide (Random House).

PS 1315.07
11/5/99
Attachment B, Page 1
REQUIRED MATERIALS FOR SATELLITE CAMP LAW LIBRARIES
1.

REPORTERS:
a. Decisions of the United States Supreme Court,
1964 - present. (Lexis Law Publishing Co.).
b. Federal Reporter, 2d Series, Volumes 604 - 999
(West Group).
c. Federal Reporter, 3d Series, Volumes 1 - present
(West Group).
d. Criminal Law Reporter (new institutions purchase first
annual subscription; subsequent subscriptions ordered by
Central Office) (BNA).

2.

STATUTES:
a. United States Code Annotated.
(Pamphlet volumes not included)

(West Group).

(1) Title 5, sections 1 - 5100.
(2) Title 18, complete.
(3) Title 21, complete.
(4) Title 26, sections 3101 to end.
(5) Title 28, volumes containing the Rules of the
United States Supreme Court, United States Court of
Appeals Rules and Federal Rules of Appellate Procedure.
(6) Title 28, sections 2201 to end.
(7) Title 42, sections 1771 - 2010.
b. United States Constitution and Amendments, (complete).
3.

RULES:
a. Federal Civil Judicial Procedures & Rules (West Group).
b. Federal Criminal Code & Rules (West Group).

PS 1315.07
11/5/99
Attachment B, Page 2
4.

REGULATIONS:
Title 28 of the Code of Federal Regulations
(U.S. Government Printing Office) (three copies).*

5.

PROGRAM STATEMENTS:
a. All current Bureau of Prisons Program Statements which
contain rules codified in Chapters III or V of Title 28 of
the Code of Federal Regulations.
b. Any other Program Statement or Institution Supplement
that the Warden may deem to be of interest to the inmate
population, with the exception of those documents that are
restricted.

6.

OTHER MATERIALS:
a. Black's Law Dictionary (West Group).
b. Complete Manual of Criminal Forms, Bailey and Fishman
(West Group).
c. Constitutional Rights of Prisoners, Palmer
(Anderson Publishing Co.).
d. Law of Sentencing, Corrections and Prisoners' Rights,
Krantz (West Group).
e. Criminal Procedure in a Nutshell, Israel and LaFave
(West Group) (three copies).*
f. Federal Habeas Corpus Practice and Procedure, Liebman and
Hertz (Michie Publishing Co.) (all volumes and supplements)
(two copies).*
g. Legal Research in a Nutshell, Cohen and Kent (West Group)
(three copies).
h. Legal Research and Writing: Some Starting Points, Statsky
(West Publishing Co.).
i. Manual for Courts-Martial, 1995, United States
(U.S. Government Printing Office).
j. Modern Criminal Procedure, Israel and Kamisar
(West Group).

PS 1315.07
11/5/99
Attachment B, Page 3
k. Prisoners' Assistance Directory (The National Prison
Project).
l. ABA’s Family Legal Guide,
(Publications International Ltd.).
*
These copies may be loaned to other inmate law
libraries at the Supervisor of Education's discretion.

PS 1315.07
11/5/99
Attachment C, Page 1
REQUIRED MATERIALS FOR BASIC LAW LIBRARIES
1.

REPORTERS:
a. Decisions of the United States Supreme Court,
1964 - present. (Lexis Law Publishing Co.).
b. Criminal Law Reporter (new institutions purchase first
annual subscription; subsequent subscriptions ordered by
Central Office) (BNA).

2.

STATUTES:
a. United States Code Annotated. (West Group).
(Pamphlet volumes not included)
(1) Title 5, sections 1 - 5100.
(2) Title 18, complete.
(3) Title 21, complete.
(4) Title 26, sections 3101 to end.
(5) Title 28, volumes containing the Rules of the
United States Supreme Court, United States Court of
Appeals Rules and Federal Rules of Appellate Procedure.
(6) Title 28, sections 2201 to End.
(7) Title 42, sections 1771 - 2010.
b. United States Constitution and Amendments, (complete).

3.

RULES:
a. Federal Civil Judicial Procedures & Rules (West Group).
b. Federal Criminal Code & Rules (West Group).

4.

REGULATIONS:
a. Title 28 of the Code of Federal Regulations
(U.S. Government Printing Office).

PS 1315.07
11/5/99
Attachment C, Page 2
5.

PROGRAM STATEMENTS:
a. All current Bureau of Prisons Program Statements which
contain rules codified in Chapters III or V of Title 28 of
the Code of Federal Regulations.
b. Any other Program Statement or Institution Supplement
that the Warden may deem to be of interest to the inmate
population, with the exception of those documents that are
restricted.

6.

OTHER MATERIALS:
a. Black's Law Dictionary (West Group).
b. Complete Manual of Criminal forms, Bailey and Fishman
(West Group).
c. Constitutional Rights of Prisoners, Palmer (Anderson
Publishing Co.).
d. Law of Sentencing, Corrections and Prisoners' Rights,
Krantz (West Group).
e. Criminal Procedure in a Nutshell, Israel and LaFave
(West Group).
f. Federal Habeas Corpus Practice and Procedure, Liebman and
Hertz (Michie Publishing Co.) (all volumes and supplements).
g. Legal Research in a Nutshell, Cohen (West Group).
h. Legal Research and Writing: Some Starting Points,
Statsky (West Group).
i. Manual for Courts-Martial, 1995, United States
(U.S. Government Printing Office).
j. Modern Criminal Procedure, Israel and Kamisar
(West Publishing Co.).
k. Prisoners' Assistance Directory
(The National Prison Project).
l. ABA’s Family Legal Guide, (Publications International
Ltd.).

PS 1315.07
11/5/99
Attachment D, Page 1
BP-S241.013 VISITING ATTORNEY STATEMENT,
is available on BOPDOCS

PS 1315.07
11/5/99
Attachment E, Page 1

BP-S242.013

PARALEGAL OR LEGAL ASSISTANT CONFIRMATION,
is available on BOPDOCS.

PS 1315.07
11/5/99
Attachment F, Page 1
BP-S243.013

APPLICATION TO ENTER INSTITUTION AS REPRESENTATIVE,
is available on BOPDOCS.

